


109 HR 5921 IH: Intellectual Property Enhanced

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5921
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Sensenbrenner
			 (for himself, Mr. Coble, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend titles 17 and 18, United States Code, to
		  strengthen the protection of intellectual property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Intellectual Property Enhanced
			 Criminal Enforcement Act of 2006.
		2.Registration in civil
			 infringement actions
			(a)Limitation to
			 civil actions; protection of copyright claim with pending application; harmless
			 errorSection 411 of title 17, United States Code, is
			 amended—
				(1)in the section
			 heading, by inserting civil before infringement;
				(2)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking no action and inserting no civil
			 action;
					(B)in the second
			 sentence, by striking an action and inserting a civil
			 action; and
					(C)by inserting after
			 the first sentence the following: The receipt by the Copyright Office of
			 a deposit, application, and fee required for registration in proper form shall
			 suffice as registration of the copyright claim under this subsection.;
					(3)in subsection
			 (b)—
					(A)by redesignating
			 that subsection as subsection (c); and
					(B)by striking
			 506 and sections 509 and and inserting 505 and
			 section; and
					(4)by inserting after
			 subsection (a) the following new subsection:
					
						(b)(1)A certificate of registration satisfies the
				requirements of this section and section 412, regardless of whether the
				certificate contains any inaccurate information, unless—
								(A)the inaccurate information was included on
				the application for copyright registration with knowledge that it was
				inaccurate; and
								(B)the inaccurate information, if known,
				would have caused the Register of Copyrights to refuse registration.
								(2)In any case in which inaccurate
				information described under paragraph (1) is alleged, the court shall request
				the Register of Copyrights to advise the court whether the inaccurate
				information, if known, would have caused the Register of Copyrights to refuse
				registration.’’;
							.
				(b)Conforming
			 amendments
				(1)Section 412 of title 17, United States
			 Code, is amended by striking ‘‘411(b)’’ and inserting ‘‘411(c)’’.
				(2)The item relating
			 to section 411 in the table of sections for chapter 4 of title 17, United
			 States Code, is amended to read as follows:
					
						
							411. Registration and civil infringement
				actions.
						
						.
				3.Civil remedies
			 for infringementSection
			 503(a) of title 17, United States Code, is amended—
			(1)by striking
			 and of all plates and inserting , of all plates;
			 and
			(2)by striking the
			 period and inserting , and of records documenting the manufacture, sale,
			 or receipt of items involved in such violation. The court shall enter an
			 appropriate protective order with respect to discovery of any records that have
			 been seized. The protective order shall provide for appropriate procedures to
			 assure that confidential information contained in such records is not
			 improperly disclosed to any party..
			4.Statutory
			 damagesSection 504(c)(1) of
			 title 17, United States Code, is amended in the second sentence by inserting
			 before the period ‘‘, except that the court in its discretion may determine
			 that such parts are separate works if the court concludes that they are
			 distinct works having independent economic value’’.
		5.Criminal
			 infringement
			(a)In
			 generalSection 506(a) of title 17, United States Code, is
			 amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Attempt and
				conspiracy
							(A)AttemptAny
				person who attempts to commit an offense under paragraph (1) shall be subject
				to the same penalties as those prescribed for the offense, the commission of
				which was the object of the attempt.
							(B)ConspiracyIf two or more persons conspire to commit
				an offense under paragraph (1) and one or more of such persons do any act to
				effectuate the object of the conspiracy, each shall be subject to the same
				penalties as those prescribed for the offense, the commission of which was the
				object of the
				conspiracy.
							.
				(b)Forfeiture and
			 destruction; restitutionSection 506(b) of title 17, United
			 States Code, is amended to read as follows:
				
					(b)Forfeiture,
				destruction, and restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323 of title 18, to the
				extent provided in that section, in addition to any other similar remedies
				provided by
				law.
					.
			(c)Conforming
			 amendmentSection 509 of title 17, United States Code, and the
			 item relating to that section in the table of sections for chapter 5 of such
			 title, are repealed.
			6.Importation and
			 exportation
			(a)Importation and
			 exportation of infringing itemsSection 602(a) of title 17,
			 United States Code, is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C);
				(2)in
			 the first sentence, by striking Importation and inserting
			 (1) Importation;
				(3)by striking
			 106, actionable and inserting 106 and is
			 actionable;
				(4)by
			 striking This subsection does not apply to— and inserting the
			 following:
					
						(2)Importation into the United States or
				exportation from the United States, without the authority of the owner of
				copyright under this title, of copies or phonorecords, the making of which
				either constituted an infringement of copyright or would have constituted an
				infringement of copyright if this title had been applicable, is an infringement
				of the exclusive right to distribute copies or phonorecords under section 106
				and is actionable under sections 501 and 506.
						(3)This subsection does not apply
				to—
						;
				(5)in subparagraph
			 (A), as redesignated, by inserting or exportation after
			 importation;
				(6)in subparagraph
			 (B), as redesignated—
					(A)by striking
			 , for the private use of the importer and inserting or
			 exportation, for the private use of the importer or exporter;
			 and
					(B)by inserting
			 or departing from the United States after outside the
			 United States.
					(b)Conforming
			 amendments(1)The section heading for
			 section 602 of title 17, United States Code, is amended by inserting
			 or
			 exportation after importation.
				(2)The table of sections for chapter 6
			 of title 17, United States Code, is amended by inserting or
			 exportation after importation.
				(3)The heading for chapter 6 of title
			 17, United States Code, is amended to read as follows:
					
						6Manufacturing
				Requirements, Importation, and
				Exportation
						.
				(4)The item relating to chapter 6 in the
			 table of chapters for title 17, United States Code, is amended to read as
			 follows:
					
						
							6.Manufacturing Requirements, Importation, and
				  Exportation601
						
						.
				7.Circumvention of
			 copyright protection systemsSection 1201 of title 17, United States
			 Code, is amended—
			(a)in subsection
			 (a)—
				(1)in paragraph (2),
			 by striking import,; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking and after the semicolon;
					(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(C)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, or to make, import,
				export, obtain control of, or possess, with intent to so transport, transfer,
				or otherwise dispose of.
							;
				and
					(3)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking import,; and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking and after the semicolon;
						(ii)in
			 subparagraph (B), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding at the end the following:
							
								(C)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, or to make, import,
				export, obtain control of, or possess, with intent to so transport, transfer,
				or otherwise dispose
				of.
								.
						8.Fraud in
			 authentication proceduresSection 1028(d)(12) of title 18, United
			 States Code, is amended to read as follows:
			
				(12)(A)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, for purposes of
				commercial advantage or private financial gain, or to make, import, export,
				obtain control of, or possess, with intent to so transport, transfer, or
				otherwise dispose of; and
					(B)the term financial gain
				includes the receipt, or expected receipt, of anything of
				value.
					.
		9.Fraud in
			 connection with access devicesSection 1029(e)(5) of title 18, United
			 States Code, is amended to read as follows:
			
				(5)the term traffic in means to
				transport, transfer, or otherwise dispose of, to another, or to make, import,
				export, obtain control of, or possess, with intent to so transport, transfer,
				or otherwise dispose
				of;
				.
		10.Forfeiture under
			 Economic Espionage ActSection
			 1834 of title 18, United States Code, is amended to read as follows:
			
				1834.Criminal
				forfeitureForfeiture,
				destruction and restitution relating to this chapter shall be subject to
				section 2323 of title 18, to the extent provided in that section, in addition
				to any other similar remedies provided by
				law.
				.
		11.Trafficking in
			 counterfeit labels, illicit labels, or counterfeit documentation or packaging
			 for works that can be copyrightedSection 2318 of title 18, United States
			 Code, is amended as follows:
			(1)Subsection (a) is
			 amended——
				(A)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii),
			 respectively;
				(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(C)by striking
			 Whoever and inserting (1) Whoever;
				(D)by striking
			 5 years and inserting 10 years; and
				(E)by adding at the end the
			 following:
					
						(2)Whoever is convicted of an offense under
				paragraph (1), having previously been convicted of a felony offense under this
				section, under section 1204(a) of title 17, or under section 2319, 2319A, or
				2319B of this title, shall be imprisoned not more than 20 years, fined under
				this title, or
				both.
						.
				(2)Section 2318(d) is
			 amended to read as follows:
				
					(d)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
					.
			(3)Section 2318 is
			 further amended by striking subsection (e) and redesignating subsection (f) as
			 subsection (e).
			12.Criminal
			 infringement of copyrightSection 2319 of title 18, United States
			 Code, is amended—
			(1)in
			 subsection (b)—
				(A)in paragraph (1),
			 by striking 5 years and inserting 10 years;
			 and
				(B)in paragraph
			 (2)—
					(i)by
			 striking 10 years and inserting 20 years;
			 and
					(ii)by
			 striking if the offense is a second or subsequent offense under
			 paragraph (1) and inserting if the offense was committed after a
			 prior felony conviction under this section, under section 1204(a) of title 17,
			 or under section 2318, 2319A, or 2319B of this title; and
					(2)in subsection
			 (c)—
				(A)in paragraph (1),
			 by striking 3 years and inserting 6 years;
			 and
				(B)in paragraph
			 (2)—
					(i)by
			 striking 6 years and inserting 12 years;
			 and
					(ii)by striking if the offense is a
			 second or subsequent offense under paragraph (1) and inserting
			 if the offense was committed after a prior felony conviction under this
			 section, under section 1204(a) of title 17, or under section 2318, 2319A, or
			 2319B of this title.
					13.Unauthorized
			 fixation of and trafficking in reproductions of live musical
			 performancesSection 2319A of
			 title 18, United States Code, is amended as follows:
			(1)Subsection (a) is
			 amended——
				(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
				(B)in subparagraph
			 (C), as redesignated, by striking paragraph (1) and inserting
			 subparagraph (A);
				(C)by striking
			 Whoever and inserting (1) Whoever;
				(D)by striking
			 5 years and inserting 10 years;
				(E)by striking
			 , or if the offense and all that follows through or
			 both; and
				(F)by adding at the
			 end the following:
					
						(2)Whoever is convicted of an offense under
				paragraph (1), having previously been convicted of a felony offense under
				paragraph (1), under section 1204(a) of title 17, or under section 2318, 2319,
				or 2319B of this title, shall be imprisoned not more than 20 years, fined under
				this title, or
				both.
						.
				(2)Section 2319A is
			 amended—
				(A)by striking
			 subsection (c) and redesignating subsections (d), (e), and (f) as subsections
			 (c), (d), and (e), respectively; and
				(B)by amending
			 subsection (b) to read as follows:
					
						(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
						.
				14.Unauthorized
			 recording of motion picturesSection 2319B of title 18, United States
			 Code, is amended as follows:
			(1)Subsection (a) is
			 amended—
				(A)by striking
			 Any person and inserting (1) Any person;
				(B)by striking
			 shall— and all that follows through the end of paragraph (2) and
			 inserting shall be imprisoned not more than 10 years, or fined under
			 this title, or both.; and
				(C)by striking
			 The possession and inserting the following:
					
						(2)Whoever is convicted of an offense
				under paragraph (1), having previously been convicted of a felony offense under
				paragraph (1), under section 1204(a) of title 17, or under section 2318, 2319,
				or 2319A of this title, shall be imprisoned not more than 20 years, fined under
				this title, or both.
						(3)The
				possession
						.
				(2)Section 2319B(b)
			 is amended to read as follows:
				
					(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
					.
			15.Trafficking in
			 counterfeit goods or servicesSection 2320 of title 18, United States
			 Code, is amended as follows:
			(1)Subsection (a) is
			 amended—
				(A)by striking
			 (a) Whoever and inserting
					
						(a)Offenses
							(1)In
				generalWhoever
							;
				(B)by striking
			 10 years and inserting 20 years;
				(C)by striking
			 20 years and inserting 30 years; and
				(D)by adding at the
			 end the following:
					
						(2)Serious bodily
				harm or death(A)If the offender knowingly or recklessly
				causes or attempts to cause serious bodily injury from conduct in violation of
				paragraph (1), the penalty shall be a fine under this title or imprisonment for
				not more than 30 years, or both.
							(B)If
				the offender knowingly or recklessly causes or attempts to cause death from
				conduct in violation of paragraph (1), the penalty shall be a fine under this
				title or imprisonment for any term of years or for life, or
				both.
							.
				(2)Subsection (b) is
			 amended to read as follows:
				
					(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and restitution
				relating to this section shall be subject to section 2323, to the extent
				provided in that section, in addition to any other similar remedies provided by
				law.
					.
			16.Forfeiture,
			 destruction, and restitution
			(a)In
			 generalChapter 111 of title 18, United States Code, is amended
			 by adding at the end the following new section:
				
					2323.Forfeiture,
				destruction, and restitution
						(a)Civil
				forfeiture
							(1)Property subject
				to forfeitureThe following property is subject to forfeiture to
				the United States:
								(A)Any infringing, counterfeit, illicit, or
				misappropriated article involved in an offense under section 506 or 1204 of
				title 17, or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of this
				title, or any article the making or trafficking of which is prohibited by any
				such section or chapter.
								(B)Any property used, or intended to be used,
				in any manner or part to commit or facilitate the commission of an offense
				referred to in subparagraph (A).
								(C)Any property
				constituting or derived from any proceeds obtained directly or indirectly as a
				result of the commission of an offense referred to in subparagraph (A).
								(2)ProceduresThe
				provisions of chapter 46 relating to civil forfeitures shall extend to any
				civil forfeiture under this section. At the conclusion of the forfeiture
				proceedings, the court shall order that any property forfeited under paragraph
				(1) be destroyed, or otherwise disposed of according to law.
							(b)Criminal
				forfeiture
							(1)Property subject
				to forfeitureThe court, in
				imposing sentence on a person convicted of an offense under section 506 or 1204
				of title 17, or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of
				this title, shall order, in addition to any other sentence imposed, that the
				person forfeit to the United States any property subject to forfeiture under
				subsection (a) for that offense.
							(2)Procedures
								(A)In
				generalThe forfeiture of property under paragraph (1), including
				any seizure and disposition of the property and any related judicial or
				administrative proceeding, shall be governed by the procedures set forth in
				section 413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970
				(21 U.S.C. 853), other than subsection (d) of that section.
								(B)DestructionAt
				the conclusion of the forfeiture proceedings, the court—
									(i)shall order the destruction of any
				forfeited article or component of an article bearing or consisting of a
				counterfeit mark; and
									(ii)shall order the
				destruction or other lawful disposition of any infringing items or other
				property described in subsection (a)(1)(A) and forfeited under paragraph (1) of
				this subsection.
									(c)RestitutionWhen a person is convicted of an offense
				under section 506 or 1204 of title 17 or section 2318, 2319, 2319A, 2319B, or
				2320, or chapter 90, of this title, the court, pursuant to section 3556 of this
				title, shall order the person to pay restitution to any victim of the offense
				as an offense against property referred to in section 3663A(c)(1)(A)(ii) of
				this
				title.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 111 of title 18,
			 United States Code, is amended by adding at the end the following new
			 items:
				
					
						2323. Forfeiture, destruction, and
				restitution.
					
					.
			17.Improved
			 investigative and forensic resources for enforcement of laws related to
			 intellectual property crimes
			(a)In
			 generalThe Attorney General, in consultation with the Director
			 of the Federal Bureau of Investigation, shall, with respect to crimes related
			 to the theft of intellectual property—
				(1)create an
			 operational unit of the Federal Bureau of Investigation—
					(A)to work with the
			 Computer Crime and Intellectual Property section of the Department of Justice
			 on the investigation and coordination of intellectual property crimes that are
			 complex, committed in more than one judicial district, or international;
					(B)that consists of
			 at least 10 agents of the Bureau; and
					(C)that is located at
			 the headquarters of the Bureau;
					(2)ensure that any unit in the Department of
			 Justice responsible for investigating computer hacking or intellectual property
			 crimes is assigned at least 2 agents of the Federal Bureau of Investigation (in
			 addition to any agent assigned to such unit as of the date of the enactment of
			 this Act) to support such unit for the purpose of investigating or prosecuting
			 intellectual property crimes; and
				(3)implement a
			 comprehensive program—
					(A)the purpose of which is to train agents of
			 the Federal Bureau of Investigation in the investigation and prosecution of
			 such crimes and the enforcement of laws related to intellectual property
			 crimes;
					(B)that includes relevant forensic training
			 related to investigating and prosecuting intellectual property crimes;
			 and
					(C)that requires such agents who investigate
			 or prosecute intellectual property crimes to attend the program
			 annually.
					(b)Intellectual
			 property law enforcement coordinatorsNot later than 120 days
			 after the date of the enactment of this Act, the Attorney General shall assign
			 one Federal prosecutor to the appropriate office of the Department of Justice
			 located in Hong Kong and one Federal prosecutor to such an office located in
			 Budapest, Hungary, to assist in the coordination of the enforcement of
			 intellectual property laws between the United States and foreign
			 nations.
			(c)Organized crime
			 task forceNot later than 120 days after the date of the
			 enactment of this Act, the Attorney General, through the United States
			 Attorneys’ Offices, the Computer Crime and Intellectual Property section, and
			 the Organized Crime and Racketeering section of the Department of Justice, and
			 in consultation with the Federal Bureau of Investigation and other Federal law
			 enforcement agencies, shall create a Task Force to develop and implement a
			 comprehensive, long-range plan to investigate and prosecute international
			 organized crime syndicates engaging in or supporting crimes relating to the
			 theft of intellectual property.
			(d)AuthorizationThere
			 are authorized to be appropriated to carry out this section $12,000,000 for
			 each of fiscal years 2007 through 2011.
			18.Additional funding
			 for resources to investigate and prosecute criminal activity involving
			 computers
			(a)Additional
			 funding for resources
				(1)AuthorizationIn addition to amounts otherwise authorized
			 for resources to investigate and prosecute criminal activity involving
			 computers, there are authorized to be appropriated for each of the fiscal years
			 2007 through 2011—
					(A)$10,000,000 to the
			 Director of the Federal Bureau of Investigation; and
					(B)$10,000,000 to the
			 Attorney General for the Criminal Division of the Department of Justice.
					(2)AvailabilityAny
			 amounts appropriated under
			 paragraph (1) shall remain available
			 until expended.
				(b)Use of
			 additional fundingFunds made
			 available under
			 subsection (a) shall be used by the Director
			 of the Federal Bureau of Investigation and the Attorney General, for the
			 Federal Bureau of Investigation and the Criminal Division of the Department of
			 Justice, respectively, to—
				(1)hire and train law enforcement officers
			 to—
					(A)investigate crimes
			 committed through the use of computers and other information technology,
			 including through the use of the Internet; and
					(B)assist in the
			 prosecution of such crimes; and
					(2)procure advanced
			 tools of forensic science to investigate, prosecute, and study such
			 crimes.
				19.Technical
			 amendments
			(a)Amendments to
			 title 17, United States Code
				(1)Section 109 (b)(4)
			 of title 17, United States Code, is amended by striking 505, and
			 509 and inserting and 505.
				(2)Section 111 of
			 title 17, United States Code, is amended—
					(A)in subsection (b),
			 by striking and 509;
					(B)in subsection
			 (c)—
						(i)in
			 paragraph (2), by striking and 509;
						(ii)in
			 paragraph (3), by striking sections 509 and 510 and inserting
			 section 510; and
						(iii)in
			 paragraph (4), by striking and section 509; and
						(C)in subsection
			 (e)—
						(i)in
			 paragraph (1), by striking sections 509 and 510 and inserting
			 section 510; and
						(ii)in
			 paragraph (2), by striking and 509.
						(3)Section 115(c) of
			 title 17, United States Code, is amended—
					(A)in paragraph
			 (3)(G)(i), by striking and 509; and
					(B)in paragraph (6),
			 by striking and 509.
					(4)Section 119(a) of
			 title 17, United States Code, is amended—
					(A)in paragraph (6),
			 by striking sections 509 and 510 and inserting section
			 510;
					(B)in paragraph
			 (7)(A), by striking and 509;
					(C)in paragraph (8),
			 by striking and 509; and
					(D)in paragraph (13),
			 by striking and 509.
					(5)Section 122 of
			 title 17, United States Code, is amended—
					(A)in subsection (d),
			 by striking and 509;
					(B)in subsection (e),
			 by striking sections 509 and 510 and inserting section
			 510; and
					(C)in subsection
			 (f)(1), by striking and 509.
					(6)Section 411(b) of
			 title 17, United States Code, is amended by striking sections 509 and
			 510 and inserting section 510.
				(b)Other
			 amendmentsSection 596(c)(2)(c) of the Tariff Act of 1950 (19
			 U.S.C. 1595a(c)(2)(c)) is amended by striking or 509.
			
